     Case 18-33427-thf                 Doc 13            Filed 11/15/18      Entered 11/16/18 01:21:44                    Page 1 of 4

Information to identify the case:
Debtor 1              Michael Ryan Davis                                                Social Security number or ITIN        xxx−xx−0581
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Kentucky
                                                                                        Date case filed for chapter 7 11/9/18
Case number:          18−33427−thf


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Michael Ryan Davis

2.      All other names used in the
        last 8 years

3.     Address                               907 Minerva Avenue
                                             Louisville, KY 40223

4.     Debtor's attorney                     Michael Ryan Davis                                     Contact phone 502−709−9513
                                             907 Minerva Avenue
       Name and address                      Louisville, KY 40223                                   Email: NONE

5.     Bankruptcy trustee                    Robert W. Keats                                        Contact phone 502−587−8787
                                             P.O. Box 221377
       Name and address                      Louisville, KY 40252−1377                              Email: rkeats@bellsouth.net
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
    Case 18-33427-thf                   Doc 13         Filed 11/15/18              Entered 11/16/18 01:21:44                     Page 2 of 4
Debtor Michael Ryan Davis                                                                                             Case number 18−33427−thf


6. Bankruptcy clerk's office                    450 U.S. Courthouse                                          Hours open:
                                                601 W. Broadway                                              8:30 a.m. to 4:30 p.m. Eastern
    Documents in this case may be filed at this Louisville, KY 40202                                         Time Zone
    address. You may inspect all records filed
    in this case at this office or online at
    www.pacer.gov.                                                                                           Contact phone 502−627−5700

                                                                                                             Date: 11/13/18

7. Meeting of creditors                          December 13, 2018 at 09:00 AM                               Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Rm. 509 (Use 6th Street
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Elevators), 601 West Broadway,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     Louisville, KY 40202


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 2/11/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
       Case 18-33427-thf       Doc 13     Filed 11/15/18      Entered 11/16/18 01:21:44        Page 3 of 4
                                      United States Bankruptcy Court
                                      Western District of Kentucky
In re:                                                                                  Case No. 18-33427-thf
Michael Ryan Davis                                                                      Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0644-3           User: sweber                 Page 1 of 2                   Date Rcvd: Nov 13, 2018
                               Form ID: 309A                Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 15, 2018.
db             +Michael Ryan Davis,    907 Minerva Avenue,     Louisville, KY 40223-1265
6402814        +BMO Harris Bank,    89 North Jefferson Street,     Martinsville, IN 46151-1541
6402804        +BankMobile,   115 Munson Street,     New Haven, CT 06511-3540
6402796        +Baptist Health,    2701 Eastpoint Parkway,     Louisville, KY 40223-4166
6402803         Certegy Check Services, Inc.,     P.O. Box 30046,    Tampa, FL 33630-3046
6402782        +Comcast Corporation,    1701 JFK Boulevard,     Philadelphia, PA 19103-2899
6402784        +Credit Bureau Systems,    1035 Frederica Street Suite 200,     Owensboro, KY 42301-3000
6402785         Credit Bureau Systems,    P.O. Box l479,    Owensboro, KY 42302
6402777        +John J. LIeweIlyn,    PO Box 93,    Glenview, KY 40025-0093
6402810       ++LOUISVILLE GAS AND ELECTRIC COMPANY,     PO BOX 9001960,    LOUISVILLE KY 40290-1960
               (address filed with court: Louisville Gas and Electric,       820 West Broadway,
                 Louisville, KY 40202)
6402802        +Louisville Gas and Electric,     PO Box 25217,    Lehigh VaIley, PA 18002-5217
6402801        +Louisville cas and Electric,     820 West Broadway,    Louisville, KY 40202-2245
6402798        +NeaI and Summers,    Funeral and Cremation Center,     110 East Poston Road,
                 Martinsville, IN 46151-2845
6402778        +Nicholas Financial,    ATTN: Cindy Lackey,     Senior Branch Manager,    3421 Stony Spring CircIe,
                 Louisville, KY 40220-5437
6402800        +Office of the U.S. Attorney,     Western District of Kentucky,
                 For: U.S. Department of Education,     717 West Broadway,    Louisville, KY 40202-2215
6402817        +Reliant Capital Solutions,,    PO Box 307290,     Gahanna, OH 43230-7290
6402776        +Slate Run Apartments,    806 Granite Drive,     Louisville, KY 40223-1257
6402815         TeleCheck Services, Inc.,    ATTN: Bankruptcy Department,     P.O. Box 5805,
                 Hagerstown, MD 21741-6806
6402799         U.S. Department of Education,     Educational Credit Management Corp.,     PO Box 75448,
                 St. Pau1, MN 55116-0448

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr              EDI: QRWKEATS.COM Nov 14 2018 00:13:00       Robert W. Keats,    P.O. Box 221377,
                 Louisville, KY 40252-1377
smg            +E-mail/Text: aesterle@jeffersoncountyclerk.org Nov 13 2018 19:28:19
                 Jefferson County Attorney Office,     Fiscal Court Bldg.,    531 Court Place, Ste. 900,
                 Louisville, Ky 40202-3315
ust            +E-mail/Text: ustpregion08.lo.ecf@usdoj.gov Nov 13 2018 19:28:24        Charles R. Merrill,
                 Asst. U.S.Trustee,    601 West Broadway #512,    Louisville, KY 40202-2229
6402783        +EDI: CMIGROUP.COM Nov 14 2018 00:13:00       Credit Management LP,    P.O. Box 118288,
                 Carrollton, TX 75011-8288
6402781        +EDI: RCSFNBMARIN.COM Nov 14 2018 00:13:00       Credit One Bank,    P.O. Box 98872,
                 Las Vegas, NV 89193-8872
6402780        +EDI: AMINFOFP.COM Nov 14 2018 00:13:00       First Premier Bank,    3820 North Louise Avenue,
                 Sioux FaIIs, SD 57107-0145
6402818        +E-mail/Text: Banko@frontlineas.com Nov 13 2018 19:29:25        Frontline Asset Strategies,
                 2700 Snelling Ave. N,    Ste 250,    Roseville, MN 55113-1783
6402816        +EDI: RESURGENT.COM Nov 14 2018 00:13:00       LVNV Funding, LLC,    P.O. Box 10497,
                 Greenville, SC 29603-0497
6402779        +E-mail/Text: skakalis@nicfn.com Nov 13 2018 19:28:19       Nicholas Financial,
                 2454 McMuIIen Booth Road,    #501-B,    Clearwater, FL 33759-1343
6402797        +EDI: VERIZONCOMB.COM Nov 14 2018 00:13:00       Verizon Wireless,    Bankruptcy Administration,
                 500 Technology Drive,    Suite 550,    Weldon Spring, MO 63304-2225
                                                                                               TOTAL: 10

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
6402813*       +BankMobile,   115 Munson Street,     New Haven, CT 06511-3540
6402805*       +Baptist Health,    2701 Eastpoint Parkway,     Louisville, KY 40223-4166
6402812*        Certegy Check Services, Inc.,     P.O. Box 30046,    Tampa, FL 33630-3046
6402792*       +Comcast Corporation,    1701 JFK Boulevard,     Philadelphia, PA 19103-2899
6402794*       +Credit Bureau Systems,    1035 Frederica Street Suite 200,     Owensboro, KY 42301-3000
6402795*        Credit Bureau Systems,    P.O. Box l479,    Owensboro, KY 42302
6402793*       +Credit Management LP,    P.O. Box 118288,    Carrollton, TX 75011-8288
6402791*       +Credit One Bank,    P.O. Box 98872,    Las Vegas, NV 89193-8872
6402790*       +First Premier Bank,    3820 North Louise Avenue,     Sioux FaIIs, SD 57107-0145
6402787*       +John J. LIeweIlyn,    PO Box 93,    Glenview, KY 40025-0093
6402811*       +Louisville Gas and Electric,     PO Box 25217,    Lehigh VaIley, PA 18002-5217
6402807*       +NeaI and Summers,    Funeral and Cremation Center,     110 East Poston Road,
                 Martinsville, IN 46151-2845
6402789*       +Nicholas Financial,    2454 McMuIIen Booth Road,     #501-B,   Clearwater, FL 33759-1343
6402788*       +Nicholas Financial,    ATTN: Cindy Lackey,     Senior Branch Manager,    3421 Stony Spring CircIe,
                 Louisville, KY 40220-5437
6402809*       +Office of the U.S. Attorney,     Western District of Kentucky,
                 For: U.S. Department of Education,     717 West Broadway,    Louisville, KY 40202-2215
6402786*       +Slate Run Apartments,    806 Granite Drive,     Louisville, KY 40223-1257
6402808*        U.S. Department of Education,     Educational Credit Management Corp.,     PO Box 75448,
                 St. Pau1, MN 55116-0448
         Case 18-33427-thf             Doc 13       Filed 11/15/18          Entered 11/16/18 01:21:44                Page 4 of 4



District/off: 0644-3                  User: sweber                       Page 2 of 2                          Date Rcvd: Nov 13, 2018
                                      Form ID: 309A                      Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****
6402806*         +Verizon Wireless,   Bankruptcy Administration,                  500 Technology Drive,         Suite 550,
                   Weldon Spring, MO 63304-2225
                                                                                                                   TOTALS: 0, * 18, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 15, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 13, 2018 at the address(es) listed below:
              Charles R. Merrill    ustpregion08.lo.ecf@usdoj.gov
              Robert W. Keats    rkeats@bellsouth.net, rkeats@ecf.epiqsystems.com
                                                                                            TOTAL: 2
